           Case 5:17-cv-00134-HE Document 75 Filed 11/20/18 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT IN THE
                    WESTERN DISTRICT OF OKLAHOMA

 BOLLENBACH ENTERPRISES LIMITED
 PARTNERSHIP,
 on behalf of itself and all others similarly
 situated,

                            Plaintiff,
                                                       NO. CIV-17-0134-HE
 vs.

 OKLAHOMA ENERGY ACQUISITIONS
 LP; ALTA MESA SERVICES, LP; and
 ALTA MESA HOLDINGS, LP
 (including affiliated predecessors and
 affiliated successors),

                            Defendants.

                    ORDER APPROVING FINAL REPORT OF
                    DISTRIBUTION OF SETTLEMENT FUND

       Before the Court is Class Representative’s Motion for Order Approving Final

Report of Distribution of Settlement Fund [dkt. 74].

       Based upon the record and after consideration of Class Representative’s proposed

order, the Court APPROVES the Final Report of Distribution of Settlement Funds as

follows:

 Settlement Proceeds                        $4,737,584.06   Doc. 42-2, ¶1.24; Doc. 68, ¶2
  Less Monies Payable to Opt-Outs             ($7,647.24)   Doc. 42-4, ¶1.14; Doc. 68, ¶5
  Less Attorneys’ Fees                    ($1,576,361.67)   Doc. 59; Doc. 68, ¶3
  Less Litigation Expenses                   ($48,978.03)   Doc. 59; Doc. 68, ¶3
  Less Class Representative Award            ($70,936.27)   Doc. 59; Doc. 68, ¶4
  Less Administration Expenses               ($36,025.00)   Docs. 61, 65, 67; Doc. 68, ¶16
  Less Net Settlement Amount              ($2,824,968.93)   Doc. 68, ¶13
 distributed to Class Members
  Less Final Undistributed Fund            ($172,666.92) Doc. 73
          Case 5:17-cv-00134-HE Document 75 Filed 11/20/18 Page 2 of 2



 Total of Amounts Deducted from             $4,737,584.06
 Settlement Proceeds


       In addition, the Court ORDERS payment of Invoice #2398 of JND Class Action

Administration from the $28,500 set aside for Administration Expenses and payment of

the remaining balance of that amount to the Settlement Administrator in full satisfaction of

payment for its services in this matter.

       The foregoing amounts were distributed or are being distributed pursuant to and in

accordance with the orders of this Court.

       Class Representative’s Motion for Order Approving Final Report of Distribution of

Settlement Fund [Doc. # 74] is GRANTED. The above Final Report of Distribution is

hereby APPROVED.

       IT IS SO ORDERED.

       Dated this 20th day of November, 2018.




                                             2
